EXAMINER’S AMENDMENT
Applicant canceled claims 1-28 and 31-44.  Thus, previous 103 rejection over Evans et al (WO’064) in view of “Plantasens Olive Active HP, Anti-Aging Active” a technical datasheet supplied by Clariant (July 7, 2015), previous 103 rejection over Legault et al’465 in view of “Plantasens Olive Active HP, Anti-Aging Active” a technical datasheet supplied by Clariant (July 7, 2015) and previous 103 rejection on claim 44 over Legault et al’465 are now moot.  
Claim 45 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 29 and 30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 25, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Randolph H. Bretton (attorney for applicant) on October 20, 2021.
The application has been amended as follows:

In Claim 29, line 2, between “the” and “mammal”, insert --- skin of the ---.
In Claim 45, line 2, delete “acceptable”.
In Claim 45, line 3, change “an adjuvant,” to --- one or more adjuvants, ---.
In Claim 45, line 6, change “the adjuvant comprises:” to --- the one or more adjuvants comprise: ---.
In Claim 45, line 9, delete “iii) 75 ml beta-caryophylene,”.
In Claim 45, line 10, change “iv)” to --- iii) ---. 
In Claim 45, line 11, change “v)” to --- iv) ---.
In Claim 45, line 12, change “vi)” to --- v) ---.
In Claim 45, line 13, change “vii) 20 gm” to --- vi) 20 grams ---.
In Claim 45, line 14, change “viii)” to --- vii) ---.
In Claim 45, line 15, change “ix)” to --- viii) ---.
In Claim 45, line 16, change “x)” to --- ix) ---.
In Claim 46, line 1, delete “about”.


The following is an examiner’s statement of reasons for allowance: 
None of the previously cited prior arts (see Paragraph 1 above) teaches or suggests the specific composition of instant claim 45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        October 21, 2021